DETAILED ACTION
	This is a final office action on the merits in response to communications on 11/11/2022.  Claims 1-22 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.
In addition, Applicant arguments are not persuasive.
On page 9, Applicant is arguing:
Anderson does not teach "a transit path for transiting from a position external to a maintenance area to the maintenance area".
However, as can be seen and read from Anderson at least from figs. 2-8 [0022]-[0047], primary path 500 starts at starting cell 502 and covers the entire work area 500, and secondary path 600 starts at starting cell 502 and covers the entire work area 500.  In addition, there are return paths/dash line 512/dash line 608  from terminal cells to starting cells.  
Therefore, at least  the entire work area 500 minus the starting cell 502 reads on the claimed “a maintenance area”.  Starting cell 502 reads on  the claimed “a position external to a maintenance area”.  Primary path 500 and secondary path 600 are transit paths from starting cell 502 (a position external to the maintenance area) to the maintenance area (the entire work area 500 minus the starting cell 502).  
Applicant appears to intend to argue that the position external to the maintenance area cannot be another maintenance area.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the position external to the maintenance area cannot be another maintenance area) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 9, Applicant is arguing that Anderson does not teach “the node data for the transit path endpoint node specifying a cutting state for the transit path”.  However, Anderson at fig. 5-8, [0042]-[0047] teaches when the terminal cell is reached, the paths has been mowed.  See (figs. 5-8, [0042]-[0047] discuss “The primary path terminates on the lower left corner, which is designated a terminating cell 510”,       discuss “If the yard were mowed in a generally row-like or boustrophedon north-south pattern, there would be 4 north-to-south passes at a cost of 16 energy units, 4 south-to-north passes at a cost of 16 energy units, and 8 east-to-west transitions at a cost of 0.75 energy units per transition from one end of a cell to another end of the cell. Boustrophedon refers to a movement pattern in which the machine moves in opposite directions in adjacent rows that are generally parallel to one another. The energy to return to start requires 8 west-to-east transitions at 1.5 energy units per transition. The return to start is indicated by the dashed line 512 in FIG. 5”;     discuss “The secondary path terminates in the end cell 606 in the upper right-hand corner of the work area. The dashed line 608 indicates the return path of the machine from the end cell to the beginning cell 502 of FIG. 7”;       discuss “The machine may start from a starting cell 502 in the southeast corner of the work area 500 (e.g. yard or field) to which the machine returns. If the machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern, there would be 8 east-to-west passes at a cost of 6 energy units, 8 west-to-east passes or rows at a cost of 12 energy units, 16 south-to-north intervals at a cost of one energy unit per cell, and a return to start of 16 north-to-south steps at one energy level per cell. In accordance with FIG. 8, the total energy cost for the machine covering the work area is 8*6+8*12+16*1+16*1=176 energy units. Therefore, primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8”;   these teachings indicate when the terminal cell is reached, the paths has been mowed);

Claim Objections
The amendment to the claims filed on 10/7/2022 does not comply with the requirements of 37 CFR 1.121(c) because not all claims have proper status and markings.  For example, claims 18-20 existed previously and now have status of new.  Applicant is required to make sure ALL claims are in compliance.  
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation:
a set of path data defining a set of paths, the set of paths comprising a transit path for transiting from a position external to a maintenance area to the maintenance area and a set of mow paths to cover the maintenance area, the set of path data comprising a set of node data for a set of nodes that defines the set of paths, including path endpoints and path intersections.
This appears to be a run-on sentence occurs when two independent clauses run together without proper punctuation or appropriate conjunctions, and making the scope of this claim unclear.  As written it is not clear what is including path endpoints and path intersections.  For example, is including path endpoints and path intersections referring to:
1) set of path data; 
or
2) set of paths; 
or
3) transit path; 
or 
4) maintenance area
or
5) set of node data; 
or
6) set of nodes;
or
7) some combination thereof.
Claims 2-8 depend on claim 1 and suffer from the same issues.

Claim 9 recites the limitation:
a set of path data defining a set of paths, the set of paths comprising a transit path for transiting from a position external to a maintenance area to the maintenance area and a set of mow paths to cover the maintenance area, the set of path data comprising a set of node data for a set of nodes that defines the set of paths, including path endpoints and path intersections.
This appears to be a run-on sentence occurs when two independent clauses run together without proper punctuation or appropriate conjunctions, and making the scope of this claim unclear.  As written it is not clear what is including path endpoints and path intersections.  For example, is including path endpoints and path intersections referring to:
1) set of path data; 
or
2) set of paths; 
or
3) transit path; 
or 
4) maintenance area
or
5) set of node data; 
or
6) set of nodes;
or
7) some combination thereof.
Claims 10-16 depend on claim 9 and suffer from the same issues.

Claim 17 recites the limitation:
a set of path data defining a set of paths, the set of paths comprising a transit path for transiting from a position external to a maintenance area to the maintenance area and a set of mow paths to cover the maintenance area, the set of path data comprising a set of node data for a set of nodes that defines the set of paths, including path endpoints and path intersections.
This appears to be a run-on sentence occurs when two independent clauses run together without proper punctuation or appropriate conjunctions, and making the scope of this claim unclear.  As written it is not clear what is including path endpoints and path intersections.  For example, is including path endpoints and path intersections referring to:
1) set of path data; 
or
2) set of paths; 
or
3) transit path; 
or 
4) maintenance area
or
5) set of node data; 
or
6) set of nodes;
or
7) some combination thereof.
Claims 18-22 depend on claim 17 and suffer from the same issues.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9-12, 14-15, 17-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 20040068352).
Regarding claims 1, 9 ,17, as best understood, Anderson teaches:
a computer program product comprising a non-transitory, computer-readable medium storing a set of computer-executable instructions, the set of computer executable instructions comprising instructions for;
a memory configured to hold a set of path data defining a set of paths, the set of paths comprising a transit path for transiting from a position external to a maintenance area to the maintenance area and a set of mow paths to cover the maintenance area, the set of path data comprising a set of node data for a set of nodes that defines the set of paths, including path endpoints and path intersections; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”;               at least the entire work area 500 minus the starting cell 502 reads on the claimed “a maintenance area”.  Starting cell 502 reads on  the claimed “a position external to a maintenance area”.  Primary path 500 and secondary path 600 are transit paths from starting cell 502 (a position external to the maintenance area) to the maintenance area (the entire work area 500 minus the starting cell 502));
the set of node data including node data for a transit path endpoint node, the node data for the transit path endpoint node specifying a cutting state for the transit path (at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”;               figs. 5-8, [0042]-[0047] discuss “The primary path terminates on the lower left corner, which is designated a terminating cell 510”,       discuss “If the yard were mowed in a generally row-like or boustrophedon north-south pattern, there would be 4 north-to-south passes at a cost of 16 energy units, 4 south-to-north passes at a cost of 16 energy units, and 8 east-to-west transitions at a cost of 0.75 energy units per transition from one end of a cell to another end of the cell. Boustrophedon refers to a movement pattern in which the machine moves in opposite directions in adjacent rows that are generally parallel to one another. The energy to return to start requires 8 west-to-east transitions at 1.5 energy units per transition. The return to start is indicated by the dashed line 512 in FIG. 5”;     discuss “The secondary path terminates in the end cell 606 in the upper right-hand corner of the work area. The dashed line 608 indicates the return path of the machine from the end cell to the beginning cell 502 of FIG. 7”;       discuss “The machine may start from a starting cell 502 in the southeast corner of the work area 500 (e.g. yard or field) to which the machine returns. If the machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern, there would be 8 east-to-west passes at a cost of 6 energy units, 8 west-to-east passes or rows at a cost of 12 energy units, 16 south-to-north intervals at a cost of one energy unit per cell, and a return to start of 16 north-to-south steps at one energy level per cell. In accordance with FIG. 8, the total energy cost for the machine covering the work area is 8*6+8*12+16*1+16*1=176 energy units. Therefore, primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8”;   these teachings indicate when the terminal cell is reached, the paths has been mowed);
a processor coupled to the memory; 
a computer readable medium coupled to the processor, the computer readable medium storing a set of instructions executable by the processor, the set of instructions comprising instructions for: 
	using the set of path data, determining a plurality of candidate routes that traverse the transit path and fully cover the maintenance area and a total cost for each of the plurality of candidate routes; 
	determining a least cost route from the plurality of candidate routes; 
	(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”;  at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area);
and 
	configuring an autonomous mower to follow the least cost route to mow the maintenance area (at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”;    [0030] discuss “a mapper 112 provides guidance data (e.g., a graphical display) to the operator or the machine to direct or steer the machine consistent with the preferential work path”, claim 25);

Regarding claim 2, Anderson teaches:
wherein the set of path data includes an estimated energy draw for each path in the set of paths, and wherein the set of instructions comprises instructions for determining a total estimated energy draw for each candidate route from the plurality of candidate routes, and wherein the least cost route has a lowest total estimated energy draw of the plurality of candidate routes (at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”;    [0030] discuss “a mapper 112 provides guidance data (e.g., a graphical display) to the operator or the machine to direct or steer the machine consistent with the preferential work path”, claim 25);

Regarding claim 3, Anderson teaches:
wherein the memory is configured to store a set of configuration data (at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data);
and 
 wherein the set of instructions comprises instructions for: 
receiving a definition of a mow rectangle; 
using the set of configuration data, determining a number of mow paths to fully cover the mow rectangle; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area);
generating a plurality of mow paths based on the number of mow paths determined; and 
wherein the set of path data used to determine the plurality of candidate routes comprises path data defining the plurality of mow paths;
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data);

Regarding claim 4, Anderson teaches:
wherein the set of instructions comprises instructions for: 
based on a determination that the mow rectangle is designated as a single-ended rectangle, terminating the plurality of mow paths within the mow rectangle, and generating an intermediate path to connect the plurality of mow paths; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;     at least figs. 5-8 [0042]-[0047] discuss when reached terminating cells 510/606, use return paths/dash lines 512/608, as primary path 504 and secondary path 600 goes through only one end/side of the terminating cells 510/606, terminating cells 510/606 are single-ended);

Regarding claim 6, Anderson teaches:
wherein the set of instructions comprises instructions for: 
based on a determination that the mow rectangle is designated as an open-ended rectangle, extending the plurality of mow paths from a first side of the mow rectangle, through the mow rectangle, to an intermediate path that connects the plurality of mow paths; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;            at least figs. 5-8 [0042]-[0047] discuss when reached terminating cells 510/606, use return paths/dash lines 512/608;     the part of primary path 504 and reference path 600 that is between the starting cell 502 and terminating cells 510/606 would go through 2 sides/ends of the cells/rectangles they travel, these cells that have 2 sides/ends being traveled through by primary path 504 and reference path 600 read on open-ended rectangles);

Regarding claim 7, Anderson teaches:
wherein the set of instructions comprises instructions for: 
receiving data for a geometric shape defining the maintenance area; and generating the set of mow paths, wherein generating the set of mow paths comprises edge following the geometric shape to generate position data for a plurality of mow path end nodes; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;            at least figs. 5-8 [0042]-[0047] show that primary path 504 and reference path 600 follow edges of work area and follow edges of cells);

Regarding claim 10, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 11 the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 12, the cited portions and rationale of rejection of claim 4 read on this claim.

Regarding claim 14, the cited portions and rationale of rejection of claim 6 read on this claim.

Regarding claim 15, the cited portions and rationale of rejection of claim 7 read on this claim.

Regarding claim 18, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 19 the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 21 the cited portions and rationale of rejection of claim 6 read on this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20040068352) as applied to claims 4, 12 and 19 above, and further in view of Nakanishi (US 5815880).

Regarding claim 5, Anderson teaches:
mowing path is machine path, and mower is machine ((at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;     in particular [0053] discuss “method and system may be applied to a vehicle, a mower, a tractor, an agricultural machine, a construction machine, an industrial machine, an autonomous machine, a semi-autonomous machine, or some other machine that is partially or completely propelled by an electric motor or an electric drive system”);       

 Anderson does not explicitly teach:
wherein generating the intermediate path to connect the plurality of machine paths comprises generating a plurality of intermediate paths, the plurality of intermediate paths selected to cause the autonomous machine to reverse from a first of the plurality of machine paths and move forward to a second of the plurality of machine paths;
However, Nakanishi teaches:
wherein generating the intermediate path to connect the plurality of machine paths comprises generating a plurality of intermediate paths, the plurality of intermediate paths selected to cause the autonomous machine to reverse from a first of the plurality of machine paths and move forward to a second of the plurality of machine paths (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot and robot/machine path;  in particular fig. 4 col 5 line 55 to col 7 line 25 discuss robot back up from a first machine path then moves forward and across to a second path next over) to continue process unprocessed area (col 5 line 55 to col 7 line 25);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Anderson with wherein generating the intermediate path to connect the plurality of machine paths comprises generating a plurality of intermediate paths, the plurality of intermediate paths selected to cause the autonomous machine to reverse from a first of the plurality of machine paths and move forward to a second of the plurality of machine paths as taught by Nakanishi to continue process unprocessed area.

Regarding claim 13, the cited portions and rationale of rejection of claim 5 read on this claim.

Regarding claim 20, the cited portions and rationale of rejection of claims 4 and 5 read on this claim.

Claim(s) 8, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20040068352) as applied to claims 7, 15 and 17 above, and further in view of Flann et al. (US 20050197766).
Regarding claim 8, Anderson teaches:
wherein generating the set of mow paths comprises: 
starting with a start node of a first mow path polygon, iteratively generating mow path polygons, each mow path polygon following an adjacent larger mow path polygon and spaced from the adjacent larger mow path polygon based on a mow factor; and 
defining a path from each mow path polygon to the adjacent larger mow path polygon;
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;            at least figs. 5-8 [0042]-[0047] discuss primary path 504 and reference path 600 starts at the starting cell 502 and ends at terminating cells 510/606,  it can be seen that from any given cell, any 2 or more other cells around the given cell combined would be an adjacent larger mow path polygon;      at least [0024] discuss the dimensions of each cell are generally proportional to the size of the machine/mow factor);

Anderson does not explicitly teach:
mow factor includes mow deck size and a specified percentage overlap;
However, Flann et al. teaches:
mow factor includes mow deck size and a specified percentage overlap (at least [0038] discuss “the task width (e.g., mowing width) of a mower may depend upon the length of the rotary cutting blade or group of cutting blades. The rotary cutting blade or blades may have an effective cutting width that is more or less than the vehicular width”, “the path planner 10 may use the task width to establish an offset or desired overlap between adjacent paths within a work area in accordance with a path plan”) for use in accordance with a path plan ([0038]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Anderson with mow factor includes mow deck size and a specified percentage overlap as taught by Flann et al. for use in accordance with a path plan.

Regarding claim 16, the cited portions and rationale of rejection of claim 8 read on this claim.

Regarding claim 22, the cited portions and rationale of rejection of claims 7 and 8 read on this claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664